Citation Nr: 0613044	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  03-24 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the right wrist (major).

2. Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the left wrist.

3. Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the right little finger.

4. Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the left little finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCain, Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to 
October 1965.

The current appeal to the Board of Veterans' Appeals (Board) 
arose from a February 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

These matters were previously before the Board in September 
2004 and December 2005 when they were remanded to the RO for 
further development.

In July 2005, the Board notified the appellant that the 
Veterans Law Judge (Member) that heard testimony in April 
2004 was no longer employed at the Board.  He was afforded 
the opportunity for another hearing before a Member of the 
Board.  38 C.F.R. §§ 19.3, 20.707.  The appellant opted to 
have another hearing at the Muskogee RO.  In January 2006, 
the appellant agreed to present evidence via video conference 
hearing in lieu of an in-person travel Board hearing.  The 
appellant failed to report for the scheduled video conference 
hearing on March 6, 2006 before a Member of the Board.  
Neither the appellant nor his representative has requested a 
future hearing or demonstrated good cause for not reporting.  
Thus, the appeal has been certified to the Board for 
adjudication.  38 C.F.R. § 20.704(d).  

The evidence of record reasonably raises the claim of 
entitlement to service connection for ankylosis of the right 
ring finger, degenerative arthritis of the left first 
metacarpophalangeal joint with subluxation of the left first 
proximal phalanx, and diminished sensation in the right hand.  
See January 2003 Fee Basis examination and February 2005 VA 
joints examination.  As these claims have not been developed 
for appellate review, they are referred to the RO for 
appropriate action.  See Brannon v. West, 12 Vet. App. 32, 34 
(1998); Suttman v. Brown, 5 Vet. App. 127, 132 (1993).  


FINDINGS OF FACT

1.  The residuals of a fracture of the right wrist (major) 
are manifested by greater than 15 degrees of dorsiflexion, 
some pain, and degenerative osteoarthritis in the radiocarpal 
joint.  Demonstrated weakness is attributed to a non service-
connected stroke. 

2. The residuals of a fracture of the left wrist are 
manifested by pain and stiffness, and mild degenerative 
osteoarthritis in left radiocarpal joint, without limitation 
of motion.  

3. The residuals of a fracture of the right little finger are 
manifested by some weakness with movements, minimal residual 
deformity, and severe joint space narrowing fourth 
metacarpophalangeal joint.  Demonstrated weakness is 
attributed to a non service-connected stroke.

4. The residuals of a fracture of the left little finger are 
manifested by some weakness with movement, mild residual 
deformity, and mild arthritic change.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of a fracture of the right wrist (major) have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, 
Diagnostic Codes 5003-5215 (2005).  

2. The criteria for an evaluation in excess of 10 percent for 
residuals of a fracture of the left wrist have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, Diagnostic Codes 
5003-5215 (2005)

3. The criteria for an evaluation in excess of 10 percent for 
residuals of a fracture of the right little finger have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, 
Diagnostic Codes 5003, 5227 (prior to and after August 26, 
2002) and Diagnostic Code 5230 (after August 26, 2002).  

4. The criteria for an evaluation in excess of 10 percent for 
residuals of a fracture of the left little finger have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, 
Diagnostic Code 5003, 5227 (prior to and after August 26, 
2002) and Diagnostic Code 5230 (after August 26, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matter - VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Further, regarding the notice element indicated above, on 
March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

In the present case, VA satisfied its duty to notify as to 
the following increased rating claims on appeal, residuals of 
fractures of the right and left wrists, residuals of a 
fracture of the left little finger, and residuals of a 
fracture of the right little finger by means of letters from 
the agency of original jurisdiction (AOJ) to the appellant 
dated in October 2002, September 2003, and January 2005.  The 
letters informed the appellant of what evidence was required 
to substantiate the claims and of his and VA's respective 
duties for obtaining evidence, to include providing VA with 
any evidence in his possession that pertains to the claims.  

It is acknowledged that the notice discussed above did not 
apprise the veteran of the rating criteria for evaluating the 
disability at issue, nor the law regarding effective dates.  
As regards the appealed issues, the Board decision herein 
does not include the adjudication of effective date 
considerations, and does not award any increased disability 
benefits.  As such, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Further, 
an August 2003 statement of the case (SOC), under the heading 
"Pertinent Laws; Regulations; Ratings Schedule Provisions," 
set forth the relevant diagnostic codes for the wrist and 
ankylosis of individual fingers (38 C.F.R. § 4.71a, 
Diagnostic Codes 5215 and 5227 (before August 26, 2002) and 
included a description of the rating formula for all possible 
schedular ratings under those diagnostic codes.  The SOC also 
provided the revised rating formula for limitation of motion 
of individual digits, Diagnostic Code 5230, effective August 
26, 2002.  Therefore, the Board finds that the appellant has 
been informed of what was necessary to achieve a higher 
rating for the service-connected disabilities at issue.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006)

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided following receipt of VCAA notice.  Thus, there is 
compliance with Pelegrini, 18 Vet. App. at 120.  


Duty to assist

With regard to the duty to assist, the claims file contains 
the appellant's reports of VA post service treatment and 
examinations, to include a Fee Basis examination.  
Additionally, the veteran's statements in support of his 
appeal, to include testimony provided at an April 2004 Travel 
Board hearing at the RO, are affiliated with the claims 
folder.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the claims for increased 
ratings for bilateral wrist and bilateral little finger 
disabilities.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.  

II.  Disability ratings: In general 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2005).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. 
§§ 4.40, 4.45 (2005).  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2005).

Discussion

At the outset, it is noted that the Board has reviewed all of 
the evidence in the appellant's claims file, with an emphasis 
on the medical evidence for the rating period on appeal.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed, the 
Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to each claim.  

A.  Wrists 

In essence, the appellant asserts that his bilateral wrist 
disabilities warrant evaluations in excess of 10 percent 
because of decreased grip strength, severe pain, and 
swelling.  Cold weather and performing detailed work 
exacerbates the pain.  He gets some relief with pain 
medication and wearing a brace.  The appellant is right-hand 
dominant.  He testified in April 2004 that he had difficulty 
performing detailed work.  He could not mow the lawn.  He was 
limited in household tasks.  As a member of the American 
Legion Honor Guard, he has to hold a rifle.  He complained 
that the rifle shook.  The appellant is retired.  

Under Diagnostic Code 5215, an evaluation of 10 percent is 
warranted for dorsiflexion less than 15 degrees or palmar 
flexion limited in line with forearm.  38 C.F.R. § 4.71a.  
The 10 percent evaluation is warranted for either dominant or 
non-dominant wrist. 38 C.F.R. § 4.69.   For the purpose of 
rating disabilities from arthritis, the wrist is considered 
a major joint.  38 C.F.R. § 4.45.  

Right wrist

VA examinations to include the Fee Basis examination in 
January 2003 reveal dorsiflexion is greater than 15 degrees.  
Right wrist dorsiflexion was 20 degrees in 2003 and 60 
degrees in 2005.  Ulnar deviation was to 45 degrees with 
complaints of pain in 2003.  He complained of pain at 20 
degrees of radial deviation in 2005.  A VA outpatient report 
dated in April 2004 revealed joint effusions in both hands.   
Reports of examination in January 2003 and February 2005 
revealed difficulty picking things up with the right hand 
and complaints of pain and weakness.  The VA examiners in 
2003 and 2005 attributed the weakness in the right extremity 
to a stroke in 1982, as he was noted to have right 
hemiparesis due to a left cerebrovascular accident.  Service 
connection is not in effect for the stroke or its residuals.  
The VA examiner in 2003 noted that the wrist was not 
additionally limited by pain and that there was no 
ankylosis.  The VA examiner in 2005 noted that the appellant 
had no flare-ups and that the right wrist manifested zero to 
mild functional loss due to pain and weakness.  

As shown by the evidence, a compensable evaluation is not 
warranted under Diagnostic Code 5215 for limitation of 
motion.  However, the Board observes that it is the intent 
of the schedule to recognize painful motion with joint or 
periarticular pathology as productive of disability.  38 
C.F.R. § 4.59.  Thus, the actually painful joint due to the 
healed fracture is entitled to at least the minimum 
compensable rating for the joint.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995). 

In the alternative, X-ray evidence shows right wrist post-
traumatic/degenerative changes and degenerative 
osteoarthritis in the radiocarpal joint with some joint 
space narrowing and subchondral cysts in the lunate bone and 
ulnar styloid.  Under Diagnostic Code 5003 for degenerative 
arthritis, when limitation of motion of a joint is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 
5003.  The Board finds that the appellant's disability is 
more appropriately evaluated under Diagnostic Codes 5215 and 
5003 considering the noncompensable limitation of motion of 
the right wrist.  In the absence of ankylosis or flare-ups 
resulting in increased limitation of motion, weakened 
movement, excess fatigability, or incoordination, a higher 
evaluation is not warranted.  The Board stresses here that 
the right upper extremity weakness has been attributed to a 
stroke in 1982.  Thus, an evaluation higher than the 
currently assigned 10 percent is not warranted for residuals 
of a fracture of the right wrist (major) on any basis, to 
include the DeLuca considerations.  As the preponderance of 
the evidence is against the claim, an increased rating is 
denied.

Left wrist

 An analysis similar to that shown above is applicable to 
residuals of a fracture of the left wrist.  The report of 
examination in January 2003 revealed left wrist dorsiflexion 
to 70 degrees, and palmar flexion to 80 degrees, with pain 
and stiffness noted at 20 degrees.  The Fee Basis examiner 
in 2003 noted that the wrist was not additionally limited by 
pain and that there was no ankylosis.  The VA examiner in 
2005 noted that the left wrist dorsiflexion was to 70 
degrees and palmar flexion was to 60 degrees.  The appellant 
had no flare-ups, no pain on movements, and no limitation of 
movement because of pain, weakness, fatigue, or repetitive 
use.  There was no incoordination or excessive fatigability 
noted.  The left wrist manifested zero to mild functional 
loss due to pain and stiffness.  

Considering the above analysis for the right wrist, the 
healed left wrist fracture is productive of pain which at a 
minimum warrants the current 10 percent evaluation and no 
more.  In the alternative, X-rays of the left wrist revealed 
a healed fracture of the ulna styloid with cystic changes 
involving the lunate bone and degenerative osteoarthritis in 
the radial carpal joint with some joint space narrowing and 
corticated bony densities along the inferior aspect of the 
ulnar styloid most likely representative of old traumatic 
changes.  For the purpose of rating disabilities from 
arthritis, the wrist is considered a major joint.  As the 
left wrist disability is not productive of compensable 
limitation of motion under Diagnostic Code 5215, the most 
descriptive diagnostic criteria that is applicable lies 
within Diagnostic Code 5003.  Thus, in the absence of 
increased functional loss due to pain and stiffness to 
result in a compensable limitation of motion of under 
Diagnostic Code 5215, residuals of a fracture of the left 
wrist with degenerative changes are most appropriately rated 
under Diagnostic Codes 5215 and 5003.  38 C.F.R. § 4.71a.  
Finally, in the absence of ankylosis of the left wrist, an 
evaluation in excess of 10 percent is not warranted.  As the 
preponderance of the evidence is against the claim, the 
appeal is denied.

B.  Little fingers, bilateral

Because the clinical findings and conclusions are somewhat 
similar, the Board will discuss residuals of a fracture of 
the right little finger and residuals of a fracture of the 
left little finger together.  The appellant filed his claim 
for an increased evaluation for residuals of a fracture of 
the left little finger and residuals of a fracture of the 
right little finger in September 2002.  As such, the rating 
period for consideration in this appeal is from one year 
prior thereto.  38 C.F.R. § 3.400(o)(2) (1995).  The 
diagnostic criteria governing the evaluation of individual 
fingers were revised effective August 26, 2002.  Prior to 
August 26, 2002, Diagnostic Code 5227 provided a 
noncompensable rating for ankylosis of any finger other than 
the thumb, index or middle finger on the dominant hand or non 
dominant hand.  38 C.F.R. § 4.71a.  Thus, prior to August 26, 
2002, residuals of the fractured bilateral little fingers 
were rated analogously under Diagnostic Code 5227 for 
ankylosis as the evidence does not show that the bilateral 
little fingers are ankylosed.  38 C.F.R. § 4.20.  

Effective from August 26, 2002, Diagnostic Code 5230 provides 
that any limitation of motion of the ring or little finger 
warrants a noncompensable rating, dominant hand or non 
dominant hand.  As it is the intent of the schedule to 
recognize painful motion with joint or periarticular 
pathology as productive of disability, the residuals of a 
fractured little finger, bilateral, warranted minimal 10 
percent ratings for actually painful joints due to healed 
injuries as demonstrated on examinations.   

The Board has considered the appellant's assertions regarding 
the degree of disability in his little fingers, bilateral.  
In this case, x-ray evidence in January 2003 and February 
2005 revealed ventral subluxation/dislocation of the right 
fourth proximal phalanx in relation to the fourth metacarpal 
and severe joint space narrowing of the fourth 
metacarpophalangeal joint of the right hand.  The Fee Basis 
examiner in January 2003 noted that there was no ankylosis 
of the right or left little fingers.  An April 2004 VA x-ray 
report revealed moderately diffuse osteoarthritis of the 
right hand.  The February 2005 report of VA examination 
revealed old healed fractures of the right and left fifth 
metacarpal with minimal/mild residual deformity.  He did 
demonstrate some shaking on use of his right hand to write 
on paper during the examination.  

In brief, the report of the January 2003 Fee Basis 
examination revealed that the left finger manifested no 
ankylosis, no limitation of motion and severe joint space 
narrowing of the fourth metacarpophalangeal joint.  The 
February 2005 report of VA examination revealed range of 
motion was within normal limits, old healed fracture of the 
distal shaft of the fifth metacarpal with residual mild 
deformity as well as old healed fracture of the proximal 
middle phalanx of the fifth finger.  

Diagnostic Code 5003 for degenerative arthritis provides 
that in the absence of compensable limitation of motion 
under the appropriate Diagnostic Code, a rating of 10 
percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to 
be combined, not added under Diagnostic Code 5003.  Multiple 
involvements of the interphalangeal, metacarpal and carpal 
joints of the upper extremities are considered groups of 
minor joints, ratable on parity with major joints.  38 
C.F.R. § 4.45.  Hence, an increased rating is not warranted 
under Diagnostic Code 5003 for either the left or right 
little finger.  

The Board finds that the appellant's bilateral little finger 
disabilities are appropriately evaluated as 10 percent 
disabling, each, but ratings under Diagnostic Codes 5230 and 
5003 are more descriptive considering that the residuals of 
the fractures of the right and left little fingers are 
productive of no more than noncompensable limitation of 
motion.  The evidence demonstrates that degenerative changes 
prevail.  In the absence of ankylosis or flare-ups resulting 
in increased limitation of motion, weakened movement, excess 
fatigability, or incoordination, a higher evaluation is not 
warranted.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
Board again stresses that the right upper extremity weakness 
has been attributed to a stroke in 1982.  

In this case, an evaluation higher than 10 percent is not 
warranted under either the diagnostic criteria in existence 
prior to August 26, 2002 (Diagnostic Code 5227) or from 
August 26, 2002 (Diagnostic Codes 5227 and 5230) for the 
evaluation of individual fingers.  38 C.F.R. § 4.71a.  Thus, 
an evaluation higher than the currently assigned 10 percent 
is not warranted for residuals of fractures of the right and 
left little fingers on any basis.  In conclusion, the Board 
finds that residuals of a fracture of the right little 
finger and the residuals of a fracture of the left little 
finger are more appropriately rated as 10 percent disabling 
under Diagnostic Codes 5230 and 5003 based on degenerative 
changes.  As noted above, neither the statement of the case 
nor the supplemental statement of the case contained a 
discussion of the diagnostic criteria for 5003.  In view of 
the facts (1) that these diagnostic criteria may be more 
favorable to the appellant in rating other disabilities 
associated with the hand (i.e., fingers) and (2) that the 
actual rating evaluation did not change, the Board has 
determined that the appellant has not been prejudiced.  
Bernard v. Brown, 4 Vet. App. 384 (1993).   

As the preponderance of the evidence is against ratings in 
excess of 10 percent for residuals of a fractured right 
little finger and residuals of a fractured left little 
finger, the appeal is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

C.  Extraschedular consideration

At no point does the record present evidence sufficient to 
invoke the procedures for assignment of any higher evaluation 
on an extra-schedular basis for the bilateral wrist or 
bilateral little finger disabilities, pursuant to 38 C.F.R. § 
3.321(b)(1).  The Board observes that the Fee Basis examiner 
noted that the appellant was a retired production planner and 
that his employment was not impacted.  In this regard, the 
Board notes that the disabilities are not objectively shown 
to markedly interfere with employment (i.e., beyond that 
contemplated in the ratings currently assigned).  There also 
is no objective evidence that any disability at issue 
warrants frequent periods of hospitalization, or otherwise 
renders impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1); see also Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 




ORDER

An evaluation in excess of 10 percent for residuals of a 
fracture of the right wrist (major) is denied.

An evaluation in excess of 10 percent for residuals of a 
fracture of the left wrist is denied.

An evaluation in excess of 10 percent for residuals of a 
fracture of the right little finger is denied.

An evaluation in excess of 10 percent for residuals of a 
fracture of the left little finger is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


